DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “when the processing module cannot support the original image sequence with the first frame rate, the image converting module uses the supplement images to upconvert the original image sequence with the first frame rate into the supplement image sequence with the second frame rate supported by the processing module…, ” as disclosed in paragraph 0007.  However, the independent claims 1 and 6 recite inserting a plurality of supplement images, ignoring the supplement image sequence and processing only the original image sequence. This adds an extra processing step, inserting supplement the supplement image sequence, i.e., that the processing module may not support or does not support the original image sequence with the first frame rate, is not included or is missing. For this reason, i.e. for omitting an essential step(s), the claims are rendered indefinite.
Also in claims 1 and 6, the claimed “… processing and outputting the original image sequence, lacks antecedent basis since the processing module receives the supplement images but not the original image sequence, i.e., the claims fail to recite the original image sequences are transmitted and received by the processing module along with the supplement images. For that reason, the claims are rendered indefinite.

Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Geng discloses method for obtaining images that are played back at a first frame rate supported by each of the connected interfaces, segmenting the image into sub-image and converting the sub-images into an output format. 
Fogel discloses method of discarding frames. 
EP1650978 A1 teaches obtaining and converting image sequences to a higher rate. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




PMN
February 11, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422